Case: 10-60828     Document: 00511555356         Page: 1     Date Filed: 07/29/2011




        IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                                                            FILED
                                                                            July 29, 2011
                                     No. 10-60828
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

GORDON ANTHONY STRAKER, also known as Gordan A. Straker, also known
as Gordon Straker, also known as Gordon A. Straker,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A034 989 174



Before DAVIS, DeMOSS, and BENAVIDES, Circuit Judges.
PER CURIAM:*
        Gordon Anthony Straker, a native and citizen of St. Vincent and the
Grenadines, seeks a petition for review of the Board of Immigration Appeals’
(BIA) order denying his motion to reopen his removal proceedings. The BIA
concluded that Straker’s motion, which was his second motion to reopen, was
untimely and number-barred. See 8 U.S.C. § 1229a(c)(7); 8 C.F.R. § 1003.2(c)(2).
He argues that the Supreme Court’s decision in Carachuri-Rosendo v. Holder,

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-60828    Document: 00511555356      Page: 2    Date Filed: 07/29/2011

                                  No. 10-60828

130 S. Ct. 2577 (2010), undermined the grounds for the BIA’s removal order
because it established that his prior misdemeanor drug convictions did not
qualify as aggravated felonies. Straker also asserts that the state’s classification
of his offenses as misdemeanors is controlling and that his convictions were too
remote to be the bases for the denial of his request for relief.
      Straker does not challenge the BIA’s determination that his second motion
to reopen was untimely or time-barred. Instead, he presents arguments that
concern the validity of the BIA’s January 2007 order of removal. Thus, because
Straker has not addressed the basis on which his second motion to reopen was
denied, he has abandoned the relevant issue for review by failing to brief it. See
Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003). His petition for review
is DENIED.




                                         2